Name: 2007/172/EC: Commission Decision of 19 March 2007 setting up the group of coordinators for the recognition of professional qualifications
 Type: Decision
 Subject Matter: employment;  miscellaneous industries
 Date Published: 2007-08-24; 2007-03-20

 20.3.2007 EN Official Journal of the European Union L 79/38 COMMISSION DECISION of 19 March 2007 setting up the group of coordinators for the recognition of professional qualifications (2007/172/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas: (1) Article 3(1)(c) of the Treaty assigned the European Community and the Member States the task of abolishing obstacles to the free movement of persons and services. For the nationals of the Member States, free movement implies in particular the possibility to pursue a profession, either as a self-employed person or as an employee, in a Member State other than the one in which they have obtained their professional qualifications. Moreover, Article 47 of the Treaty aims at ensuring the free movement of fully qualified professionals in the field of professions regulated as to qualifications. (2) Directive 2005/36/EC of the European Parliament and of the Council of 7 September 2005 on the recognition of professional qualifications (1) was adopted to ensure the free movement of fully qualified professionals where the access to a profession is regulated as to qualifications by Member States. That Directive consolidates 15 existing Directives and aims at simplifying the existing regimes of recognition as well as at further facilitating the temporary provision of services. In order to implement this Directive and to develop the internal market where the professions are regulated as to qualifications, the Commission may need to call upon the expertise of specialists in an advisory body. (3) It is therefore appropriate to set up an expert group in the field of recognition of professional qualifications and to define its tasks and its structure. (4) The expert group should help to develop the internal market in the field of professions regulated as to qualifications. (5) The group of coordinators for the recognition of professional qualifications should be composed of the national coordinators designated by the Member States pursuant to Directive 2005/36/EC. According to that Directive, the remit of those coordinators is to promote a uniform application of the said Directive and to collect all the information which is relevant for its application. (6) Rules on disclosure of information by members of the group should be provided for without prejudice to the Commission's rules on security as set out in the Annex to Commission Decision 2001/844/EC, ECSC, Euratom (2). (7) Personal data relating to members of the group should be processed in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (3), HAS DECIDED AS FOLLOWS: Article 1 Group of coordinators for the recognition of professional qualifications The group of coordinators for the recognition of professional qualifications, hereinafter the Group, is set up with effect from the date of publication in the Official Journal of the European Union of this decision. Article 2 Tasks The Group's tasks are the following: (a) to establish cooperation between Member States' authorities and the Commission on questions relating to the recognition of professional qualifications; (b) to monitor the evolution of policies having an impact on professions regulated as to qualifications; (c) to facilitate the implementation of Directive 2005/36/EC, in particular through the elaboration of documents of interest, such as interpreting guidelines; (d) to bring about an exchange of experience and good practice in the fields referred to in the previous points. Article 3 Consultation The Commission may consult the Group on any matter relating to the implementation of Directive 2005/36/EC as well as, in a general manner, matters relating to the development of the internal market in the field of the professions regulated as to qualifications. Article 4 Composition  Appointment 1. The members of the Group shall be the coordinators designated by the Member States in accordance with Article 56(4) of Directive 2005/36/EC. Alternate members for the members of the Group are appointed by Member States in equal numbers. Alternate members automatically replace members who are absent. 2. Members and alternates of the Group shall remain in office until such time as they are replaced. 3. The names of the members shall be collected, processed and published in accordance with Regulation (EC) No 45/2001. Article 5 Operation 1. The Group shall be chaired by the Commission. 2. The Group may, with the agreement of the Commission, set up sub-groups to examine specific questions under terms of reference established by the Group. Such sub-groups shall be dissolved as soon as their mandates are fulfilled. 3. The Commission's representative may ask experts or observers with specific competence on a subject on the agenda to participate in the work of the Group or in the deliberations or work of a sub-group if, in the opinion of the Commission, this is necessary or useful. In particular, representatives of the Member States of the European Economic Area and of Switzerland may be invited as observers. 4. Information obtained by participating in the deliberations or work of the Group or sub-group shall not be divulged if, in the opinion of the Commission, that information relates to confidential matters. 5. The Group and its sub-groups shall normally meet on Commission premises in accordance with the procedures and schedule established by it. The Commission shall provide secretarial services. Commission officials with an interest in the proceedings may attend meetings of the Group and its sub-groups. 6. The Group shall adopt its rules of procedure on the basis of the standard rules of procedure adopted by the Commission. 7. The Commission may publish, or place on the Internet, in the original language of the document concerned, any summary, conclusion, or partial conclusion or working document of the Group. Article 6 Reimbursement of expenses The Commission shall reimburse travel expenses limited to one member or alternate per Member State in connection with the Group's activities in accordance with the Commission's rules on the compensation of external experts. The members/alternates, experts and observers shall not be remunerated for the services they render. Meeting expenses shall be reimbursed within the limits of the annual budget allocated to the Group by the competent Commission department. Done at Brussels, 19 March 2007. For the Commission Charlie McCREEVY Member of the Commission (1) OJ L 255 of 30.9.2005, p. 22. Directive as amended by Council Directive 2006/100/EC (OJ L 363, 20.12.2006, p. 141). (2) OJ L 317, 3.12.2001, p. 1. Decision as last amended by Decision 2006/548/EC, Euratom (OJ L 215, 5.8.2006, p. 38). (3) OJ L 8, 12.1.2001, p. 1.